Citation Nr: 0607987	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a right knee disorder, 
including degenerative arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
September 1966 through August 1968, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    

The Board remanded the veteran's appeal in July 2004 for 
further development.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A preexisting right knee disorder did not worsen during 
service.

3.  Degenerative arthritis of the right knee did not manifest 
in service or within one year following separation from 
service, and is not shown to be etiologically related to the 
veteran's military service. 





CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated 
during service, nor may degenerative arthritis be presumed to 
have so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in June 2002.  This letter, 
provided to the veteran prior to the initial decision in this 
case, notified the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the veteran was expected to provide; 
and (4) requesting the veteran inform the RO of any 
information or evidence the veteran wanted the RO to obtain 
and requesting that the veteran provide copies of any private 
treatment records in the veteran's possession that pertained 
to his claim.  

Thereafter, the veteran received the October 2002 rating 
decision, the November 2002 Statement of the Case, the July 
2004 Board decision and a second VCAA notice from the Appeals 
Management Center (AMC) in August 2004 that reiterated the 
substance of the VCAA, including a request that the veteran 
submit (1) any medical reports that the veteran had in his 
possession and (2) any medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service.  
In response, the veteran submitted a statement in August 2004 
in which he reported that he submitted all the evidence he 
had in October 2001.  The AMC then provided the veteran with 
a Supplemental Statement of the Case in July 2005.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied. 

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Further, the Board observes that neither the veteran nor his 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records have been associated with the claims 
file.  Additionally, the veteran was afforded a July 2002 VA 
examination that addressed the medical question presented in 
this case.  The Board observes that the claims file also 
contains two addendum reports to the July 2002 examination.  
Neither the veteran nor his representative has made the RO, 
AMC or the Board aware of any additional evidence that needs 
to be obtained in connection with his claim.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Law and Analysis 

The veteran contends that he is entitled to service 
connection for a right knee disorder.  More specifically, he 
claims that a preexisting right knee disorder was aggravated 
in service by (1) additional injuries experienced in service 
and (2) physical exercise performed in service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes, as will 
be explained below, that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In this case, the presumption of soundness is not at issue in 
regards to the veteran's claim for a right knee disorder.  On 
the veteran's preinduction medical history report dated in 
June 1966, the veteran gave a history of having had a 
traumatic injury to the right knee.  He reported that he had 
instability, and that surgery had been advised.   The 
veteran's June 1966 preinduction examination reflects that 
the veteran's lower extremities were abnormal, albeit 
apparently not symptomatic, at the time.  Attached to the 
examination report was a June 1966 statement from the 
veteran's private medical provider.  This letter indicated 
that the veteran had been treated in June 1965 for a 
traumatic injury to the right knee and that he had been 
diagnosed with traumatic arthritis of the right knee.  The 
letter reported that x-rays taken at that time were normal 
and that the veteran had not been treated further for the 
condition.  The medical provider's statement was reviewed by 
service personnel; and it was noted upon the veteran's 
entrance examination that there was no change in the 
veteran's profile.  X-rays were taken during the preinduction 
examination which revealed no significant abnormality; and 
the veteran was accepted into service.  

The veteran does not dispute the fact that he entered service 
with a preexisting right knee condition.  In an October 2001 
statement, the veteran reported that he injured his knee in 
March 1965 and that x-rays taken that same month indicated he 
had torn the cartilage on the right side of his right knee.  
He reported being advised by his private medical provider 
that he should not have surgery on his knee until after he 
stopped growing.  Then, in 1966, he was drafted into service, 
even though his private medical provider did not believe that 
he would be eligible to serve.  Thus, the veteran does not 
contend that his knee disorder developed in service.  
Instead, he asserts that his preservice right knee injury was 
aggravated during service.  See February 2004 hearing 
transcript, p. 2; December 2002 statement with VA Form 9; 
November 2002 statement with notice of disagreement; October 
2001 statement.  Therefore, the question before the Board to 
decide is whether the veteran's preservice knee disorder 
worsened during service and, if so, whether the knee disorder 
increased in severity beyond natural progression.

In regards to the issue of aggravation, the veteran testified 
during his February 2004 Board hearing that he reinjured his 
knee during a fall between October 1966 and November 1966, 
shortly after beginning basic training. See February 2004 
hearing transcript, p. 3; see also October 2001 and June 2002 
statements.  He reported that his knee became swollen and 
that he was treated with a heat lamp to bring the swelling 
down. February 2004 hearing transcript, p. 3.  After 
completing basis training but prior to being sent to Vietnam, 
the veteran reported that he did not experience too many 
problems with his knee because he did not do a great deal of 
running. Id., pgs. 3, 11.  During that period of time, he 
testified that he limped a couple of times because of knee 
problems, but resting his knee seemed to take care of it. 
Id., p. 11.  

The veteran testified that he reinjured his knee again while 
running in Vietnam, an injury for which he did not seek 
medical treatment since he was about to return to the United 
Sates. Id., pg. 4.  The Board observes that the veteran did 
not contend that this injury occurred during combat. Id., pg. 
4.  The veteran reported that after returning from Vietnam, 
he requested that his knee be operated on because he could 
feel the cartilage bulge up and snap in the knee. Id., pgs. 
5, 9-10; see also November 2002 statement with notice of 
disagreement.  He stated that the bulging and snapping were 
new symptoms that he experienced after his fall in Vietnam. 
February 2004 hearing transcript, p. 10.  He reported being 
told that he did not have enough time remaining in service 
for the surgery to be performed. Id., p. 5.  After his 
discharge from service, the veteran worked for a couple of 
years and then began experiencing additional problems with 
his knee. Id., pgs. 5-6.  In 1970, he went to a VA hospital 
and had an x-ray taken. Id., p. 6.  The VA medical provider 
told him at that time that there was absolutely nothing wrong 
with his knee. Id., pgs. 6, 10.  Thereafter, the veteran 
reported going to a private medical provider who performed 
surgery on his knee. Id.  He stated that subsequent to the 
procedure, the private medical provider told him that the 
cartilage of his knee was torn so badly that it was bowing up 
underneath the kneecap and pushing the kneecap out of 
position. Id.  He indicated that he did not have any other 
injuries to the knee since service. Id., p. 9.  

The veteran's representative contends that the lack of proper 
treatment after the veteran's injuries in service worsened 
his knee condition, as did the vigorous running and training 
he was required to do during his military service. Id., 2.  
In regards to current symptomatology, the veteran reported 
that he has arthritis, has difficulty standing after sitting 
for a prolonged period of time, experiences swelling of the 
knee if he stands too long a period of time and also 
experiences the inability to run over 50 yards. Id., p. 7.  
He reported that he does not receive any current medical 
treatment for his knee disorder. Id., pgs. 7, 12.  

The medical evidence of record does not support the veteran's 
contention that his knee disorder was aggravated by his 
experiences in service.  The records indicate that the 
veteran was seen a total of four times during his two years 
and two months in service.  Specifically, the veteran 
experienced episodes of knee soreness or pain in September 
1966, November 1966, April 1968 and June 1968.  The service 
medical record dated in September 1966 indicates that the 
veteran was seen for right knee soreness for which he was 
treated with heat therapy and an ace wrap, among other 
things.  The record did not reference an injury or incident 
occurring in service on that date.  Rather, it noted a 
history of injury to the veteran's knee prior to entering 
service.  In November 1966, the veteran complained of pain in 
the right knee and was prescribed an ace wrap.  A right knee 
x-ray was ordered that same month, the results of which were 
negative.  Again, the record did not reference an injury 
occurring on that date.  

The veteran was next seen over a year later, in April 1968, 
during which he reported that he had an old injury to his 
right knee that had bothered him since entering service.  
Physical examination revealed no patellar crepitus, although 
there was a click with rotation of the foot and on extension.  
The examiner's impression was that the veteran had torn 
cartilage.  The veteran was referred for an x-ray, which was 
negative, and an orthopedic consult.  An orthopedic 
consultation record dated in June 1968 indicated that the 
veteran had an old knee injury prior to service in which his 
knee was "out of joint."  The veteran reported that his 
knee injury was "worse since in [the service]" and that the 
knee "clicked" when he ran.  Physical examination revealed 
that the veteran had patellar clicking but no meniscus sign.  
An x-ray revealed lipping of the medial edge.  The examiner 
indicated that surgery was not recommended and returned the 
veteran to duty.  

At the time of the veteran's separation from service in 
August 1968, his medical examination report indicated that 
his lower extremities were normal and that he was in good 
health.  Under the report of medical history portion of the 
examination, the veteran marked the answers "no" in 
response to questions of whether he experienced "trick" 
knee, locked knee or arthritis.  He also denied having a 
bone, joint, or other deformity at that time.  

The record on appeal also includes July 1970 private medical 
records documenting the veteran's surgery for torn internal 
meniscus of the right knee.  At that time, the veteran 
reported that in 1965, he fell from a diving board injuring 
his right knee, and that since that time, the knee was 
painful and had given way on a number of occasions.  He did 
not report that he had had any specific injuries to the right 
knee during his military service.

This medical evidence appears to indicate that the knee 
problems experienced by the veteran in service were episodes 
of pain that were temporary in nature rather than indications 
of a permanent worsening. Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This 
conclusion is supported by the medical evidence of record.  
In fact, the evidence of record shows that any such 
symptomatology that could be characterized as worsening in 
service occurred as a result of the natural progression of 
his disorder rather than aggravation of his condition.  

In this regard, the veteran's claim folder includes a July 
2002 VA examination report, a September 2002 addendum report 
and a June 2005 addendum report that address this issue.  
These records show that the veteran was initially afforded a 
VA examination in July 2002, during which the examiner took a 
medical history, performed a physical examination upon the 
veteran and completed diagnostic and clinical tests.  The 
examination report does not indicate that the veteran's 
claims file was reviewed.  After completing his examination, 
the VA examiner initially diagnosed the veteran with (1) 
degenerative arthritis of the right knee and (2) a history of 
right knee injury in the past followed by cartilage surgery.  
The examiner opined that the veteran's degenerative arthritis 
was a residual of a knee injury in service; and that his 
claim of torn cartilage in the right knee was more likely 
than not due to the result of an injury while in service.  

Subsequent to issuing the July 2002 report, the VA examiner 
reviewed the veteran's claims file and provided a revised 
opinion in September 2002.  He indicated that a review of the 
claims file indicated that the veteran had something wrong 
with his knee prior to entering service, and that the 
examiner formulated his prior opinion based upon the 
understanding that the veteran did not have any trouble with 
his right knee prior to service.  In light of the veteran's 
medical records indicating preexisting knee problems, the 
examiner revised his July 2002 opinion and concluded that the 
veteran's knee problems in service were due to the natural 
progression of his preexisting knee condition, without any 
evidence of aggravation in service.  

After the Board remanded the veteran's claim in July 2004 and 
additional post-service medical records were associated with 
the claims file, the VA examiner again reviewed the veteran's 
claims file, including his July 2002 and September 2002 
reports, to determine if any revision was necessary in light 
of the additional evidence.  In a June 2005 opinion, the 
examiner reported that the medical evidence of record showed 
the veteran had a right knee injury consisting of torn 
cartilage; and that because of this injury, the veteran's 
knee gave out once or twice with some pain and other symptoms 
during service.  The examiner indicated that this pathology 
was a natural cause for the existing torn cartilage and not 
an aggravation.  He additionally stated that he believed the 
veteran had knee problems prior to service; and that during 
the service period, the veteran had manifestations of his 
previous knee problems every now and then.  He opined that 
the veteran's torn cartilage did not happen during service 
and that there was no aggravation of the veteran's 
preexisting right knee condition during service.  He reported 
that 30 years had passed since the veteran's cartilage 
operation, and this passage of time alone was responsible for 
the developing degenerative arthritis.    

Based upon this medical evidence, the Board must conclude 
that the veteran's preexisting knee disorder was not 
aggravated during service since there is no competent medical 
evidence of record countering this conclusion.  The only 
medical evidence supporting the veteran's assertions consists 
of the July 2002 examination report that was effectively 
voided by the September 2002 and June 2005 addendum reports.  
The veteran's post-service private medical records do not 
assist in countering this conclusion or supporting the 
veteran's claim as they show only that the veteran underwent 
a right lateral meniscectomy in July 1970.  X-rays taken 
prior to the veteran's admission for surgery showed no 
abnormality. See July 1970 hospital discharge summary.  In 
addition, a private medical statement submitted by V.D., 
M.D., on behalf of the veteran in June 2002 simply states 
that the veteran had a torn right knee ligament when he was 
drafted in 1969, that he had surgery on his right knee in 
1970, and that the veteran was "never comfortable even after 
surgery."  It does not address the issue of whether the 
veteran's preexisting knee disorder worsened in service; and 
if so, whether such worsening occurred as a result of 
aggravation or the natural progression of the disorder.  As 
such, it is of little probative value to the issue on appeal.    

The veteran's post-service VA medical records also do not 
address the issue of aggravation, as they note only that the 
veteran has osteoarthritis of the knee for which he 
experienced occasional swelling and pain laterally.  
Therefore, the Board finds that the September 2002 and June 
2005 addendum opinions are not only persuasive and credible 
medical evidence that the veteran's preexisting knee disorder 
was not aggravated during service, but are also 
uncontroverted medical evidence.  While the veteran obviously 
and sincerely disagrees with the findings set forth in these 
opinions, as evidenced by his statements and hearing 
testimony, he is not qualified to provide a counter-medical 
diagnosis that his knee was aggravated in service since there 
is no evidence of record indicating that he has the requisite 
training or expertise to offer such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this regard, the Board observes that the veteran's mother 
submitted a statement on the veteran's behalf in October 
2001, in which she asserted that the veteran told her he 
reinjured his knee in service, that his knee bothered him 
after service, and that his knee was worse after he was 
discharged from activities in service.  While the veteran's 
mother can attest to being told these things, these 
statements are not probative to the issue on appeal as they 
do not constitute competent medical evidence actually 
indicating that the veteran's preexisting knee condition 
worsened during service as a result of service.  The 
veteran's statements to his mother are not evidence of either 
a worsening or aggravation of his condition since, as set 
forth above, the veteran is not qualified to provide a 
medical opinion about his disorder.  The veteran's mother 
also reported being told by a post-surgery private medical 
provider in 1970 that the veteran had "cartilage buckled up 
under the kneecap" that caused pressure on the kneecap.  
However, this information also does not assist the veteran's 
claim since the medical evidence of record, particularly the 
September 2002 and June 2005 addendum reports, indicates that 
the symptomatology experienced by the veteran during service 
and post-service resulted from the natural progression of the 
veteran's preservice injury, rather than aggravation 
occurring in service.  Therefore, the Board accords the 
statement of the veteran's mother less probative weight than 
the veteran's post-service medical records. 

Lastly, the Board observes that the veteran's service medical 
records are silent as to the diagnosis or treatment of 
degenerative arthritis, nor is there any evidence in the 
claims file indicating that the veteran's degenerative 
arthritis manifested to a compensable degree within one year 
of separation from service.  The first post-service medical 
record diagnosing degenerative arthritis of the knee occurred 
in July 2002, over thirty years after the veteran's 
separation from service, and has been attributed as the 
result of the natural progression of the veteran's 
preexisting knee disorder.  In making this finding, the Board 
observes that microscopic areas of degenerative changes were 
observed in a specimen of fibrocartilage taken during the 
veteran's July 1970 surgery; however, x-rays taken in 1970 
showed no abnormality and the veteran was not diagnosed with 
degenerative arthritis at that time.  As such, presumptive 
service connection is not warranted for this condition.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his right knee 
disorder, including degenerative arthritis, had its onset in 
service or within one year of separation from service, was 
aggravated in service or that it is otherwise causally or 
etiologically related to service.  The Board finds that with 
respect to the evidence presented, greater weight is to be 
accorded to the findings of the September 2002 and June 2005 
VA addendum reports, the veteran's service medical records 
and his post-service medical records.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.


ORDER

Service connection for a right knee disorder, to include 
degenerative arthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


